UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 7, 2011 SeaBright Holdings, Inc. (Exact name of registrant as specified in its charter) Delaware 001-34204 56-2393241 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1501 4 th Avenue, Suite2600 Seattle, Washington 98101 (Address of Principal executive offices, including Zip Code) 206-269-8500 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On July7, 2011, Scott H. Maw notified SeaBright Holdings, Inc. (the “Company”) of his decision to resign as senior vice president, chief financial officer and assistant secretary of the Company effective August 5, 2011. Mr. Maw will assist in the transition of his duties for the duration of his employment with the Company. Mr.Maw is leaving to accept a senior level position with another company. No disagreement existed between the Company and Mr. Maw. The board of directors of the Company intends to initiate a search for a successor to the chief financial officer position and has appointed Mr.M. Philip Romney, the Company’s Principal Accounting Officer, to serve as acting principal financial officer, effective upon Mr. Maw’s departure, until a replacement for Mr.Maw can be found. A copy of the press release datedJuly 13, 2011 announcing Mr.Maw’s resignation from the Company is attached to this current report on Form 8-K as Exhibit99.1 and incorporated by reference herein. Item9.01 Financial Statements and Exhibits. (d)Exhibits The list of exhibits in the ExhibitIndex to this report is incorporated herein by reference. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SEABRIGHT HOLDINGS, INC. By: /s/ John G. Pasqualetto John G. Pasqualetto Chairman, President and Chief Executive Officer Date: July 13, 2011 EXHIBIT INDEX Exhibit No. Description Press Release dated July 13 , 2011.
